DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
The following non-final Office Action (“Action”) is in reply to the Response filed 12/21/2021 (“Dec. Resp.”). In the Dec. Resp., claims 1-12, 14, 15, and 17-22 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant’s arguments that Ishikawa is silent as to “logical channels” (see Dec. Resp. at 14) with respect to the rejections of claims 1-12, 14, 15, and 17-22 under 35 U.S.C. § 103 have been fully considered and are persuasive, especially in light of the current claim amendments also submitted in the Dec. Resp. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made as presented below.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 was originally amended in the submission dated 9/25/2018 to remove the language “any one of Claims 1 to 4”. However, this . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. Pat. No. 5,666,655, to Ishikawa et al. (“Ishikawa”), in view of newly cited and applied U.S. Pat. Appl. Publ’n No. 2015/0351135, to Schmidt et al. (“Schmidt”), both of which are in the same field of channel configuration as the claimed invention.

Regarding claim 1, Ishikawa teaches:
A radio access network node comprising: a memory; and at least one processor coupled to the memory (Ishikawa, Fig. 1, shows at least base stations 11 as functionally shown in Fig. 2, each having a memory 17 coupled to several controllers 14, 15, 16, Col. 7, line 34-Col. 8, line 4) and 
configured to update a priority parameter of at least one … channel of a first radio terminal to be reduced from an initial value of the priority parameter of the at least one … channel, in response to a predetermined event, the at least one … channel being used for transmission of a … message between the radio access network node and the first radio terminal (Ishikawa, Fig. 3, at least steps S6, S9 update the priority values of channels from initial values in response to an event, such as the usability of the channel, see Col. 8, line 5-Col. 9, line 4), wherein 
(Ishikawa, Col. 4, lines 9-20, Col. 7, line 63-Col. 9, line 10, the priority adjustment affects the way in which the channels are used by the terminal and network node for data communication).

Ishikawa is silent as to whether the channels are “control” channels and/or “logical” channels, and that “each of the at least one … channel is a Dedicated Control Channel (DCCH), Signaling Radio Bearer 1 (SRB 1), or SRB2 in accordance with 3rd Generation Partnership Project (3GPP) standards.” Schmidt remedies this and teaches that channels with various priorities may be “logical control” and “data” channels. Schmidt, ¶¶ 97-101. Schmidt also teaches that the channels can be “DCCH” and conform to “SRB1” or “SRB2” standards as set forth in 3GPP. Schmidt, ¶¶ 19-20, 97-101. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more specifically define the channels of Ishikawa as “logical channels” conforming to various 3GPP standards, as in Schmidt, because advancements in the 3GPP technologies, such as LTE, require the use of the logical channels to effectively utilize the wireless resources. See Schmidt, ¶¶ 95-101.

Regarding claim 2, which depends from claim 1, Ishikawa further teaches “the priority parameter is taken into account in at least one of resource scheduling in the radio access network node, multiplexing of a plurality of downlink logical channels of the first radio terminal in the radio access network node, and multiplexing of a plurality of uplink logical channels of the first radio terminal in the first radio terminal.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the entire priority evaluation takes into account resource scheduling.

Regarding claim 5, which depends from claims 1 and 2, Ishikawa further teaches “the at least one processor is configured to transmit a signalling message indicating the reduced priority parameter Ishikawa, Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added).

Regarding claim 15, which depends from claim 1, Ishikawa further teaches “the priority parameter includes at least one of a priority and a prioritized bit rate (PBR).” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, at least steps S6, S9 update the priority values of channels.

Regarding claim 17, there is a method with steps virtually identical in scope to the functions performed by the node of claim 1. As a result, claim 17 is rejected as obvious under section 103 over Ishikawa in view of Schmidt for the same reasons as presented above in the rejection of claim 1.

Regarding claim 18, Ishikawa teaches:
A radio terminal (Ishikawa, Fig. 1, mobile station 12, Col. 7, lines 34-39) … configured to: 
receive from a radio access network node a signalling message indicating that a priority parameter of at least one … channel used for transmission of a … message between the radio terminal and the radio access network node is updated to be reduced from an initial value of the priority parameter of the at least one … channel (Ishikawa, Fig. 3, at least steps S6, S9 update the priority values of channels from initial values in response to an event, such as the usability of the channel, see Col. 8, line 5-Col. 9, line 4, and these values must be signaled to the mobile station for allocation and subsequent communication, see Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added)); and 
apply the reduced priority parameter to priority handling among a plurality of … channels of the radio terminal performed in the radio terminal, wherein the plurality of … channels include [channels] of the radio terminal used for transmission of user data of the radio terminal … (Ishikawa, Fig. 3, step S7, where the channel allocation made between the base station and mobile station means that both must apply the priority parameter for proper communication, see Col. 5, lines 25-28; Col. 9, lines 54-56; see also Col. 4, lines 9-20, Col. 7, line 63-Col. 9, line 10, the priority adjustment affects the way in which the channels are used by the terminal and network node for data communication).

Ishikawa is silent that the radio terminal (i.e. mobile station) comprises “a memory; and at least one processor coupled to the memory,” which are configured to perform the claimed functions, and that the channels are “control,” “data,” and/or “logical” channels, and that “each of the at least one … channel is a Dedicated Control Channel (DCCH), Signaling Radio Bearer 1 (SRB 1), or SRB2 in accordance with 3rd Generation Partnership Project (3GPP) standards.” Schmidt remedies this and teaches that channels with various priorities may be “logical control” and “data” channels. Schmidt, ¶¶ 97-101. Schmidt also teaches that the channels can be “DCCH” and conform to “SRB1” or “SRB2” standards as set forth in 3GPP. Schmidt, ¶¶ 19-20, 97-101. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more specifically define the channels of Ishikawa as “logical channels” conforming to various 3GPP standards, as in Schmidt, because advancements in the 3GPP technologies, such as LTE, require the use of the logical channels to effectively utilize the wireless resources. See Schmidt, ¶¶ 95-101.

Claims 3-12, 14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Schmidt, as applied to respective claims 1 and 18 above, and further in view of previously applied U.S. Pat. App. Publ’n No. 2018/0084497, to Jung et al. (“Jung”), all of which are in the same field of channel configuration as the claimed invention.

Regarding claim 3, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the priority parameter is used in a Logical Channel Prioritization (LCP) procedure in the first radio terminal.” Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 4, which depends from claim 1, Ishikawa further teaches “the at least one processor is configured to change the priority parameter of the at least one … channel so that the priority parameter of the at least one … channel becomes equal to or lower than a priority parameter of the at least one [other] channel.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the priorities are changed with respect to other channels. Neither Ishikawa nor Schmidt, however, teaches that the priority of a control logical channel is changed with respect to a data logical channel. Jung remedies this and teach that the logical control channels may be changed with respect to a data logical channel. Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the logical channels of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 5, which depends from claims 3 and 4, Ishikawa further teaches “the at least one processor is configured to transmit a signalling message indicating the reduced priority parameter to the first radio terminal.” Ishikawa, Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added).

Regarding claim 6, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes reception of a signalling message from another network node.” Jung, Figs. 14-16, any of the signals from any of the nodes regarding setting up the proxy bearer, see also ¶¶ [0342-0354]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive signaling from another network node, such as to set up the proxy and logical channel prioritization of Jung, and combine that with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 7, which depends from claim 6, Jung further teaches “the other network node is a control node in a core network or is a mobile edge computing (MEC) server.” Jung, Fig. 15, the MME is a control node and sends signaling messages, see also ¶¶ [0319-0325], [0342-0354]. It would have See June, ¶¶ 277, 351, 352.

Regarding claim 8, which depends from claim 6, Ishikawa further teaches “the radio access network node is a base station.” Ishikawa, Fig. 1, base station 11 performs the method of Fig. 3, for example, see Col. 6, lines 25-26 and Col. 7, lines 34-39.

Regarding claim 9, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, ¶¶ [0236], [0352-0353], the very nature of setting up a proxy bearer is to enhance data transmission of another terminal over a data channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance a user data experience, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 10, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, ¶¶ [0352-0356], where if the proxy is set up so that user data is prioritized over control data, then the control channel has necessarily been allocated less resources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust resource allocation, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 11, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes a determination by the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0353], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance a user data experience, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 12, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes a determination by the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0356], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy is to reduce resource allocation of other channels, and can include the control channel. It would have been obvious to one of See June, ¶¶ 277, 351, 352.

Regarding claim 14, which depends from claim 1 neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 19, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a specific Non- Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and is applies at the UE when the UE receives the channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 20, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to apply the reduced priority parameter to a Logical Channel Prioritization (LCP) procedure in the radio terminal.” Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 21, which depends from claim 18, “the signaling message indicates that the priority parameter of the at least one … channel is changed so that the priority parameter of the at least one … channel becomes equal to or lower than a priority parameter of the at least one [other] channel.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the priorities are changed with respect to other channels. Neither Ishikawa nor Schmidt, however, teaches that the priority of a control logical channel is changed with respect to a data logical channel. Jung remedies this and teach that the logical control channels may be changed with respect to a data logical channel. Jung, ¶¶ [0350-0352]. It would have been See June, ¶¶ 277, 351, 352.

Regarding claim 22, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “each of the at least one control logical channel is a specific control logical channel used only for transmission of a specific Radio Resource Control (RRC) message or a specific Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel is used to transmit an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and since the control channels are separate from the data channels, those signaling radio bearers are used only for control messages at a particular time, such as RRC messaging, see also ¶¶ [0058], [0060]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413